Case 8:20-cv-01151-TPB-TGW Document 6 Filed 07/13/20 Page 1 of 3 PageID 41




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


VERNON J. PEARSON, III,

       Plaintiff,

v.                                                Case No. 8:20-cv-1151-T-60TGW

RON DESANTIS,

      Defendant.
______________________________/

            ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on consideration of the report and

recommendation of Thomas G. Wilson, United States Magistrate Judge, entered on

June 18, 2020. (Doc. 5). Judge Wilson recommends Plaintiff’s motion for leave to

proceed in forma pauperis (Doc. 2) be deferred, and that his complaint (Doc. 1) be

dismissed without prejudice with leave to file an amended complaint due to several

deficiencies. Neither Plaintiff nor Defendant filed an objection to the report and

recommendation, and the time to object has expired.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732 (11th Cir. 1982). In the absence of specific objections, there is no requirement that

a district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779

n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews
Case 8:20-cv-01151-TPB-TGW Document 6 Filed 07/13/20 Page 2 of 3 PageID 42




legal conclusions de novo, even in the absence of an objection. See Cooper-Houston v.

S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp.

1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).

       Upon due consideration of the record, including Judge Wilson’s report and

recommendation, the Court adopts the report and recommendation. Consequently,

Plaintiff’s in forma pauperis motion is deferred. The complaint (Doc. 1) is dismissed

without prejudice with leave to amend to cure the deficiencies identified by Judge

Wilson in his report and recommendation. Plaintiff is directed to file his amended

complaint on or before August 13, 2020. Failure to file an amended complaint as

directed will result in this Order becoming a final judgment. See Auto. Alignment &

Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707, 719-20 (11th Cir. 2020).

       The Court reiterates that the Federal Rules of Civil Procedure and Local Rules of

the Middle District of Florida require that all pleadings include a mailing address. See

Fed. R. Civ. P. 11(a); Local Rule 1.05(d). Plaintiff has not provided a mailing address.

He is therefore advised to provide his mailing address to the Clerk’s Office. If he is

unable to provide a mailing address because he is homeless, he is directed to visit the

Clerk’s Office regularly to check the status of his case to avoid potential dismissal for

failure to prosecute. See Davis v. United States, 3:07cv167/MCR/MD, 2007 WL

1812501, at *1 (N.D. Fla. June 22, 2007) (court orders were held at clerk’s office for

homeless plaintiff to pick up); Flores v. United States Attorney Gen., No. 2:15-cv-653-FTM-

99CM, 2016 WL 3647174, at *3 (M.D. Fla. June 10, 2016), report and recommendation

adopted, No. 2:15-cv-653-FTM-99CM, 2016 WL 3552325 (M.D. Fla. June 30, 2016)
                                          Page 2 of 3
Case 8:20-cv-01151-TPB-TGW Document 6 Filed 07/13/20 Page 3 of 3 PageID 43




(dismissing complaint without leave to amend because court had no way of contacting the

plaintiff, whose mail was returned as undeliverable because he failed to provide an updated

address).

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

(1)     Judge Wilson’s report and recommendation (Doc. 5) is AFFIRMED and

        ADOPTED and INCORPORATED BY REFERENCE into this Order for

        all purposes, including appellate review.

(2)     Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is hereby

        DEFERRED.

(3)     The complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE, with leave to

        amend. Plaintiff is directed to file his amended complaint on or before August

        13, 2020.   Failure to file an amended complaint as directed will result in this

        Order becoming a final judgment. See Auto. Alignment & Body Serv., Inc. v. State

        Farm Mut. Auto. Ins. Co., 953 F.3d 707, 719-20 (11th Cir. 2020).

        DONE and ORDERED in Chambers, in Tampa, Florida, this 13th day of July,

2020.




                                          Page 3 of 3
